Case 21-30247-KLP          Claim
                           Doc 19#6 Filed 03/09/21           03/09/21 09:54:16
                                          03/10/21 Entered 03/11/21   09:34                   Objection
                                                                                              Desc Main
                                   Document      Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                         RICHMOND DIVISION
      In re:
      LAWRENCE HENDERSON THOMAS,                                  CHAPTER 13
                        DEBTOR.                                   CASE NO. 21-30247-KLP

                        OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                                                     NOTICE

      YOUR RIGHTS MAY BE AFFECTED. YOU THESE PAPERS CAREFULLY AND DISCUSS THEM WITH YOUR
      ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORN EY, YO U MAY
      WISH TO CONSULT ONE.)

      IF YOU DO NOT WISH THE COURT TO SUSTAIN THE OBJECTION SOUGHT HEREIN, OR IF YOU WANT THE COURT
      TO CONSIDER YOUR VIEWS ON THEOBJECTION, THEN YOU MUST ATTEND THE HEARING O N T HIS MAT TER,
      OTHERWISE, THE COURT MAY DEEM OPPOSITION WAIVED, TREAT THE OBJECTION AS CONCEDED, AND
      ISSUE AN ORDER SUSTAINING THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.

      THE HEARING IS SCHEDULED TO BE HELD ON March 24, 2021 AT 9:10 AM AT THE
      U.S. BANKRUPTCY COURT, 701 E. BROAD ST, RM. 5100, RICHMOND, VA 23219.

                        COMES NOW, Chanell Gaines Thomas (“Secured Creditor”), and objects to the
      confirmation of the Chapter 13 Plan (the “Plan”) and in support thereof, represents unto the
      Court:
               1.       Secured Creditor has a validly perfected Property Settlement Agreement
      related to Joint Internal Revenue Service (IRS) tax debt for Tax Year 2012, 2013, and 2014
      pursuant to a valid Property Settlement Agreement dated May 18, 2018.
               2.       The Proof of Claim (Claim# 6) filed on March 9, 2021 by this Secured Creditor
      establishes a total debt of $5,074.39 including pre-petition interest and penalties at 3 percent.
               3.       The Plan dramatically understates the amount owed to Secured Creditor, listing
      as $500.00 in section 3B. Secured Creditor hereby objects to any part of the Plan that

      impermissibly attempts to modify this Secured Creditor’s claim. Pursuant to Section §523 (a)

      (5) of the Bankruptcy Code.
Case 21-30247-KLP        Claim
                         Doc 19#6 Filed 03/09/21           03/09/21 09:54:16
                                        03/10/21 Entered 03/11/21   09:34                  Objection
                                                                                           Desc Main
                                 Document      Page 2 of 2



              4.       The Plan does not provide the Secured Creditor with an appropriate interest
      rate based on the internal Revenue Service’s current rate of 3 percent. The Plan proposes
      an interest rate of 3 percent.

      Secured Creditor objects and asserts that the Plan must provide for the total amount of the claim
      and an interest rate of 3 percent.
              5.       Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate
      the objections specified above in order to be feasible and to provide adequate protection to
      this Secured Creditor. It is respectfully requested that this Court deny confirmation of the
      Plan.

              WHEREFORE, the undersigned requests as follows:
              1.       That confirmation of the proposed Plan be denied;
              2.       Debtor be required to modify the Plan to honor the terms and conditions of
      the Property Settlement Agreement; and
              3.       For such other relief as this Court deems proper.
                                                     Chanell Gaines Thomas



                                                     By: CHANELL GAINES THOMAS
                                                     3827 Ruslander Court
                                                     Richmond, VA 23223
                                                     Tel: (804) 503-0997
                                                     queensnyangel@yahoo.com



                                           CERTIFICATE OF SERVICE

              I certify that on March 10, 2021, the foregoing Objection was served via CM/ECF on
      Carl M. Bates, Trustee, and James E. Kane, Counsel for Debtor, at the email address registered
      with the Court, and that a true copy was mailed via first class mail, postage prepaid, to Lawrence
      Henderson Thomas, Debtor, 2501 Byron Street, Richmond, VA 23223.

                                                     CHANELL GAINES THOMAS
